Title: To George Washington from William Fairfax, 22 January 1757
From: Fairfax, William
To: Washington, George



Dear Sir
Belvoir. 22d Janry 1757

This Evening I had the Pleasure to receive your Favor of the 13th inst. I desird only a Sketch and You have kindly sent Me an expressive One of what I desird to know. Bryan Fx has partook of several merry Meetings and Dancings in Westmorland and Essex and it’s said addresses Miss T——ville. If He succeeds, his Friends may excuse his quitting the Military. A Life

that do’s Honour to the Worthy and generally rewarded with one’s Country’s Esteem and Munificence. Those who unjustly and snarlingly Censure whom They can’t imitate or equal are to be overlookt and contemnd.
Our last Advices said Lord Loudoun was gone to N. England. Capt. John Clarke from Salem is now with Us on a Visit, and declares if his Lordship appears affable and treats those People in a kind Manner They will assure at least 50,000 wel armd & disciplind and with more Chearfulness if his Lordship would lead Them to Qu——k & Mt—real, rather than cause Them to march the round to Albany as before. This Evg Colo. Carlyle advisd Us, He had an Account of three Regiments being just arrivd at N. York. I suppose a good Squadron of Ships conveyd them that are to assist any Operations agreed on. It’s expected the present Parliament will enquire after every Mismanagement in the Ministry; Some say the D. of Newc—— Ld An—&c. will be impeacht, insomuch that the most vigorous Measures will be attempted towards regaining our lost Honor in the Mediterranean and at Oswego. I have seen your Regiments Cloathing at Mr Carlyles and think them well chosen and made: hope You will soon have them; also the expected Pay as Mr Kirkpatrick was to meet Mr Treasurer and the Committee on the 17th at Wmsburg. G. Fx, Mr Carlyle & I lost our Necessarys sent for, being shipt on board the Friendship Capt. Robt Lee bound for Patuxent & sayld with Channel Convoy but in August was taken by a Privateer and carried into Bayonne.
I am sensible Yr Self, Officers & Men undergo uncommon Difficultys as well in your provisionary Support as in carrying on the additional Works directed. If as I suppose the Workmen were paid some Consideration for what They did and are doing at Fort Loudoun You may expect likewise the same Justice for what You have and are doing at Fort Cumberland, wch the Govr writes Me, Ld Loudoun is desirous by no Means to have dismantled or the Garrison withdrawn. No doubt You cause to be kept regular Accots of the Soldiers extraordinary Labour and other Incidents. The Revenue of 2s. ⅌ Hhd &c. under the Disposal of the Govr & Council is I believe mostly exhausted, therefore it may be expected the Assembly will pay the Expences on the Governor & Council setting forth the Reasons and Necessity of their Orders to You. As the Matter appears in

this Light, You may think proper perhaps to correspond some Times with Mr Treasurer letting Him know the Occurrences, what Obstructions and Discouragements when You meet any, As He & most of the Committee if not All, are your Friends and undoubtedly will advise and assist your Endeavors especially whilst acting in the lawful Defence of your Country. As to Mr Commissary Walker I don’t yet know whether He is to continue or who are to succeed. Messrs Carlyle & Ramsay are in Suspence.
Denis McCarty Supported by Mr Thos Campbell an Officer sent from the Noward to recruit among Us, committed several illegal Acts lately at Alexandria, forcing open Doors in the Night time, taking Men out of their Beds and carrying them to their Guardho. wch Mr Kirkpatrick then in Town can pticularly acquaint You with. I sent by Him Depositions relating the Facts to the Governor. Mr Campbell &c. went afterwards to Westmorland where They acted other gross Enormities countenancd by Colo. Pp Lee. Such Irregularities must obstruct the recruiting Service and cause a Freemen to disesteem the licentious Officers—The Genl Assembly is prorogu’d to Febry—When Mr Kirkpatrick returns He will inform whether It may then meet or No.
As perhaps You mayn’t have Seen the enclosed relating to the British Ministry I send it for your Perusal. Please to favor Me with an Accot of Occurrences as may further happen. G: Fx, his Dame, & Miss Hannah (Bryan in Westmorland) heartily joyn in wishing You every Felicity, your Station can admit. You’l also do me the Justice to believe that I am as much as any Person can be Dear Sir Your affecte Friend &c.

W. Fairfax

